DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/01/2022 has been entered. Claims 10 and 15 have been cancelled. Claims 1 and 11 have been amended. Claims 1-9 and 11-14 are currently pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 20060253240 A1, hereinafter “Rao”) in view of HATTORI et al. (US 20170015315 A1, hereinafter “HATTORI”) and further in of  TOBATA ( JP 3575475 B2).
Regarding claims 1 and 11, Rao (Figs. 1-8) discloses an apparatus for predicting movement of a user of a vehicle (see paragraph [0044] “… An accelerator and brake pedal sensor 30 may also be provided. An accelerator sensor senses the amount of actuation of the accelerator pedal of the vehicle. The acceleration sensor may also generate a signal corresponding to the rate of movement of the accelerator pedal”), comprising: an acceleration sensor configured to sense an acceleration of the vehicle (see paragraph [0039] “Inertial measurement unit 20 may include a yaw rate, roll rate, pitch rate, longitudinal acceleration, lateral acceleration, and vertical acceleration measurement means provided in one package”); a braking controller configured to automatically control a deceleration of the vehicle (see paragraph [0058] “… The chassis control module 76 may also be coupled to a brake controller 143 for controlling the brakes to achieve various brake-based control functions such as anti-lock, traction control, roll stability control and yaw stability control”); a steering controller configured to automatically control a direction of the vehicle (see paragraph [0058] “The chassis control module 76 may also be coupled to a steering controller 142 for controlling the steering or the position of the steered wheels”); and a control circuit electrically connected to the acceleration sensor (see paragraph [0038] “… The dynamics sensors include an inertial measurement unit (IMU) 20, tire pressure sensors 22, vehicle height sensors 24, a steering wheel sensor 26, a plurality of wheel speed sensors 28, and an accelerator and/or brake pedal sensor 30”), the braking controller (braking controller 143), and the steering controller (steering controller 142), wherein the control circuit is configured to: monitor an operation of the braking controller (braking controller 143, paragraph [0058]), and predict a movement of the user of the vehicle based on a longitudinal acceleration of the vehicle sensed by the acceleration sensor (see paragraph [0039] “Inertial measurement unit 20 may include a yaw rate, roll rate, pitch rate, longitudinal acceleration, lateral acceleration, and vertical acceleration measurement means provided in one package”) and a first predetermined parameter when braking by the braking controller is detected (see paragraph [0038] “… The dynamics sensors include an inertial measurement unit (IMU) 20, tire pressure sensors 22, vehicle height sensors 24, a steering wheel sensor 26, a plurality of wheel speed sensors 28, and an accelerator and/or brake pedal sensor 30”).
Applicant has amended the claim to recite the limitation of “… a safety device capable of restraining the user in the vehicle… and control the safety device based on a result of the prediction based on the movement of the user”. However, HATTORI teaches or at least suggests  “… a safety device capable of restraining the user in the vehicle… and control the safety device based on a result of the prediction based on the movement of the user (The airbag ECU 6 is electrically connected to the airbag acceleration sensor 7, and receives an electric signal corresponding to a detection result. The DSS computer 1, the brake ECU 5, the airbag ECU 6, the power management ECU 11, and the power steering ECU 12 can transmit and receive an information such as a detection signal, a drive signal, or a control instruction therebetween; HATTORI at [0052] and at least ¶ [0057]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Rao to include a safety device capable of restraining the user in the vehicle, as taught by HATTORI in order to calculate yaw rate when detected yaw rate has low reliability. 
Applicant has amended the claim to recite the limitation of “adjust a control process of the safety device or a control amount of the safety device differently …”. However, TOBATA teaches or at least suggests adjust a control process of the safety device or a control amount of the safety device differently  (during braking, the increased belt tension is effective in reducing the amount of movement of the occupant, so that the occupant is less likely to feel discomfort. For this reason, by setting the belt tension of the passenger seat where the amount of movement of the occupant is large to be higher than that of the driver's seat, the amount of movement of the occupant's body can be reduced; [0076] and (Further, the control means can appropriately control the tension of each seat belt of the driver's seat and the seats other than the driver's seat in accordance with the acceleration of the vehicle detected by the acceleration detecting means; TOBATA at [0079])). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Rao and HATTORI to include adjust a control process of the safety device, as taught by TOBATA in order to provide an occupant with an accurate sense of restraint without causing a sense of incongruity.

Regarding claim 2, Rao, HATTORI as modified by TOBATA disclose the claimed invention substantially as explained above. Further, Rao (Figs. 1-8) teaches wherein the control circuit is further configured to detect an operation of the braking controller by monitoring an operation command signal of the braking controller (see paragraph [0038] “… The dynamics sensors include an inertial measurement unit (IMU) 20, tire pressure sensors 22, vehicle height sensors 24, a steering wheel sensor 26, a plurality of wheel speed sensors 28, and an accelerator and/or brake pedal sensor 30”).

Regarding claim 3, Rao, HATTORI as modified by TOBATA disclose the claimed invention substantially as explained above. Further, Rao (Figs. 1-8) teaches wherein the control circuit is further configured to: monitor an operation of the steering controller (steering controller 142, paragraph [0038), and predict the movement of the user of the vehicle based on the longitudinal acceleration (see paragraph [0044] “… An accelerator and brake pedal sensor 30 may also be provided. An accelerator sensor senses the amount of actuation of the accelerator pedal of the vehicle. The acceleration sensor may also generate a signal corresponding to the rate of movement of the accelerator pedal”) and a second predetermined parameter when steering by the steering controller is detected before the braking by the braking controller is detected (see paragraph [0039] “Inertial measurement unit 20 may include a yaw rate, roll rate, pitch rate, longitudinal acceleration, lateral acceleration, and vertical acceleration measurement means provided in one package”) and at least ¶ [0038].

Regarding claim 4, Rao, HATTORI as modified by TOBATA disclose the claimed invention substantially as explained above. Further, Rao (Figs. 1-8) teaches wherein the control circuit is further configured to detect the operation of the steering controller by monitoring an operation command signal of the steering controller (see paragraph [0038] “… The dynamics sensors include an inertial measurement unit (IMU) 20, tire pressure sensors 22, vehicle height sensors 24, a steering wheel sensor 26, a plurality of wheel speed sensors 28, and an accelerator and/or brake pedal sensor 30”).

Regarding claim 5, Rao, HATTORI as modified by TOBATA disclose the claimed invention substantially as explained above. Further, Rao (Figs. 1-8) teaches wherein the control circuit is further configured to predict the movement of the user of the vehicle based on the longitudinal acceleration (see paragraph [0044] “… An accelerator and brake pedal sensor 30 may also be provided. An accelerator sensor senses the amount of actuation of the accelerator pedal of the vehicle. The acceleration sensor may also generate a signal corresponding to the rate of movement of the accelerator pedal”) and a third predetermined parameter when a lateral movement of the user occurs before the braking by the braking controller is detected (see paragraph [0038] “… The dynamics sensors include an inertial measurement unit (IMU) 20, tire pressure sensors 22, vehicle height sensors 24, a steering wheel sensor 26, a plurality of wheel speed sensors 28, and an accelerator and/or brake pedal sensor 30”). 

Regarding claim 6, Rao, HATTORI as modified by TOBATA disclose the claimed invention substantially as explained above. Further, Rao (Figs. 1-8) teaches wherein the control circuit is further configured to determine whether the lateral movement of the user occurs based on a lateral acceleration of the vehicle (see paragraph [0038] “… The dynamics sensors include an inertial measurement unit (IMU) 20, tire pressure sensors 22, vehicle height sensors 24, a steering wheel sensor 26, a plurality of wheel speed sensors 28, and an accelerator and/or brake pedal sensor 30”).

Regarding claim 7, Rao, HATTORI as modified by TOBATA disclose the claimed invention substantially as explained above. Further, Rao (Figs. 1-8) teaches wherein the control circuit is further configured to predict the movement of the user based on a second-order differential equation including the longitudinal acceleration and the first parameter (see paragraph [0044] “… An accelerator and brake pedal sensor 30 may also be provided. An accelerator sensor senses the amount of actuation of the accelerator pedal of the vehicle. The acceleration sensor may also generate a signal corresponding to the rate of movement of the accelerator pedal”) and paragraph [0038] “… The dynamics sensors include an inertial measurement unit (IMU) 20, tire pressure sensors 22, vehicle height sensors 24, a steering wheel sensor 26, a plurality of wheel speed sensors 28, and an accelerator and/or brake pedal sensor 30”).

Regarding claim 8, Rao, HATTORI as modified by TOBATA disclose the claimed invention substantially as explained above. Further, Rao (Figs. 1-8) teaches wherein the first parameter is a coefficient of the second-order differential equation (see paragraph [0038] “… The dynamics sensors include an inertial measurement unit (IMU) 20, tire pressure sensors 22, vehicle height sensors 24, a steering wheel sensor 26, a plurality of wheel speed sensors 28, and an accelerator and/or brake pedal sensor 30”).
 
Regarding claim 9, Rao, HATTORI as modified by TOBATA disclose the claimed invention substantially as explained above. Further, Rao (Figs. 1-8) teaches wherein the control circuit is further configured to predict a lateral movement of the user of the vehicle (see paragraph [0044] “… An accelerator and brake pedal sensor 30 may also be provided. An accelerator sensor senses the amount of actuation of the accelerator pedal of the vehicle. The acceleration sensor may also generate a signal corresponding to the rate of movement of the accelerator pedal”) and paragraph [0038] “… The dynamics sensors include an inertial measurement unit (IMU) 20, tire pressure sensors 22, vehicle height sensors 24, a steering wheel sensor 26, a plurality of wheel speed sensors 28, and an accelerator and/or brake pedal sensor 30”).

Regarding claim 12, Rao, HATTORI as modified by TOBATA disclose the claimed invention substantially as explained above. Further, Rao (Figs. 1-8) teaches monitoring an operation of a steering controller included in the vehicle, wherein the predicting of the movement of the user includes predicting (see paragraph [0044] “… An accelerator and brake pedal sensor 30 may also be provided. An accelerator sensor senses the amount of actuation of the accelerator pedal of the vehicle. The acceleration sensor may also generate a signal corresponding to the rate of movement of the accelerator pedal”), with the control circuit, the movement of the user of the vehicle based on the longitudinal acceleration and a second predetermined parameter when steering by the steering controller is detected before the braking by the braking controller is detected (see paragraph [0038] “… The dynamics sensors include an inertial measurement unit (IMU) 20, tire pressure sensors 22, vehicle height sensors 24, a steering wheel sensor 26, a plurality of wheel speed sensors 28, and an accelerator and/or brake pedal sensor 30”) and at least ¶ [0058].

Regarding claim 13, Rao, HATTORI as modified by TOBATA disclose the claimed invention substantially as explained above. Further, Rao (Figs. 1-8) teaches wherein the predicting of the movement of the user includes predicting (see paragraph [0044] “… An accelerator and brake pedal sensor 30 may also be provided. An accelerator sensor senses the amount of actuation of the accelerator pedal of the vehicle. The acceleration sensor may also generate a signal corresponding to the rate of movement of the accelerator pedal”), with the control circuit, the movement of the user of the vehicle based on the longitudinal acceleration and a third predetermined parameter when a lateral movement of the user occurs before the braking by the braking controller is detected (see paragraph [0038] “… The dynamics sensors include an inertial measurement unit (IMU) 20, tire pressure sensors 22, vehicle height sensors 24, a steering wheel sensor 26, a plurality of wheel speed sensors 28, and an accelerator and/or brake pedal sensor 30”) and at least ¶ [0058].

Regarding claim 14, Rao, HATTORI as modified by TOBATA disclose the claimed invention substantially as explained above. Further, Rao (Figs. 1-8) teaches wherein the predicting of the movement of the user includes predicting (see paragraph [0044] “… An accelerator and brake pedal sensor 30 may also be provided. An accelerator sensor senses the amount of actuation of the accelerator pedal of the vehicle. The acceleration sensor may also generate a signal corresponding to the rate of movement of the accelerator pedal”), with the control circuit, the movement of the user based on a second differential equation including the longitudinal acceleration and the first parameter (see paragraph [0038] “… The dynamics sensors include an inertial measurement unit (IMU) 20, tire pressure sensors 22, vehicle height sensors 24, a steering wheel sensor 26, a plurality of wheel speed sensors 28, and an accelerator and/or brake pedal sensor 30”). 

Response to Arguments
Applicant’s arguments filed on 06/01/2022 with respect to claims 1-9 and 11-14 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663